DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-21 are presented for examination.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-21 of prior U.S. Patent No. 10,922,377. This is a statutory double patenting rejection.

U.S. Patent No. 10,922,377
Instant Application: 17/176,921
A method in a proxy server for limiting Internet connection speed of visitors that pose a threat, comprising:
A method in a proxy server for limiting Internet connection speed of visitors that pose a threat, comprising:

receiving, from a client device, a request to perform an action on an identified resource that is hosted at an origin server for a domain as a result of a DNS (Domain Name System) request for the domain resolving to the proxy server, wherein the origin server is one of a plurality of origin servers that belong to different domains that resolve to the proxy server and are owned by different entities;
analyzing the request to determine whether a visitor belonging to the request poses a threat;
analyzing the request to determine whether a visitor belonging to the request poses a threat;
and responsive to a determination that the visitor belonging to the request poses a threat, reducing the speed at which the proxy server processes the request while keeping a connection to the client device open.
and responsive to a determination that the visitor belonging to the request poses a threat, reducing the speed at which the proxy server processes the request while keeping a connection to the client device open.



Claim Objections
Claim 2 is objected to because of the following informality: the claim does not end with a period. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). See MPEP § 608.01(m). Appropriate correction is required.

Claim 9 is objected to because of the following informality: the claim does not end with a period. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). See MPEP § 608.01(m). Appropriate correction is required.

Claim 16 is objected to because of the following informality: the claim does not end with a period. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). See MPEP § 608.01(m). Appropriate correction is required.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

June 30, 2021